                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAN GRONEWOLD,

                       Plaintiff,

               v.                                             Case No. 21-C-878

KIM GRONEWOLD,

                       Defendant.


                                      SCREENING ORDER


       Plaintiff Jan Gronewold filed this action against Defendant Kim Gronewold on July 27,

2021. The Court is authorized to screen the complaint, regardless of whether the filing fee has

been paid, to “save everyone time and legal expense.” See Hoskins v. Poelstra, 230 F.3d 761, 763

(7th Cir. 2003). In screening a complaint, I must determine whether the complaint complies with

the Federal Rules of Civil Procedure and states at least plausible claims for which relief may be

granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fed. R. Civ. P. 8.

       Plaintiff’s complaint fails to state a claim upon which relief can be granted. For a court to

exercise federal question jurisdiction, a well-pleaded complaint must establish “that federal law

creates the cause of action or that plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463

U.S. 1, 27–28 (1983). Plaintiff alleges that, on April 14, 2021, Defendant intentionally and

wrongfully indicated in a sworn affidavit that Plaintiff’s income is $11,000 per month (instead of

the actual $5,832), and based on her representation, the state court ordered that Plaintiff pay

$21,600 in yearly spousal maintenance. He brings this action pursuant to 18 U.S.C. § 1621,




          Case 1:21-cv-00878-WCG Filed 07/30/21 Page 1 of 2 Document 3
entitled “perjury generally,” and asserts that, because “the federal crime has resulted in unjust

payments,” Defendant must return $21,600 to Plaintiff. Dkt. No. 1 at 4. “Private persons generally

have no right to enforce criminal statutes or to sue under them unless the statute also creates a

private right of action.” Saleem v. Helman, 124 F.3d 205, 1997 WL 527769, at *2 (7th Cir. 1997).

Section 1621 is a federal criminal statute that does not create a private right of action; instead, only

the federal government may bring a cause of action under the statute. Plaintiff has provided no

arguable basis for relief, having failed to make any rational argument in law or fact to support his

claim.

         IT IS THEREFORE ORDERED that this action is DISMISSED. The Clerk is directed

to enter judgment accordingly.

         Dated at Green Bay, Wisconsin this 30th day of July, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2

           Case 1:21-cv-00878-WCG Filed 07/30/21 Page 2 of 2 Document 3
